DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23rd, 2021 has been entered.


Claim Objections
Claims 1-4 and 6-12 are objected to because of the following informalities:  

Claim 1 states “comprising of first spectral coefficients corresponding to frequencies up to a first cross-over frequency” which would more correctly be “comprising first spectral coefficients corresponding to frequencies up to a first cross-over frequency”.
Claim 11 is objected to in an analogous manner.

Claim 1 states “comprising of second spectral coefficients corresponding to a subset of frequencies above first cross-over frequency” which would more correctly be “comprising second spectral coefficients corresponding to a subset of frequencies above first cross-over frequency”.
Claim 11 is objected to in an analogous manner.

Claims 2-4, 6-10, and 12 are objected as being dependent on the above.
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 states “extracting from the encoded audio bitstream a second waveform-coded signal comprising of second spectral coefficients corresponding to a subset of frequencies above the first cross-over frequency for the first time period, wherein the second waveform signal does not comprise second spectral coefficients corresponding to frequencies up to the first cross-over frequency” which is unclear.  It is unclear if this second portion is related to portions other than the “first time period” or if something else was intended.   
Claim 11 is rejected in an analogous manner.
Claims 2-4, 6-10, and 12 are rejected as being dependent on the above.

Claim 1 states “wherein the second waveform signal does not comprise second spectral coefficients corresponding to frequencies up to the first cross over frequency”, which is unclear.  It is unclear if this is intended to state the coefficients 
Claim 11 is rejected in an analogous manner.
Claims 2-4, 6-10, and 12 are rejected as being dependent on the above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6-8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiko et al. (US 20120002818 A1).

Regarding claim 1, Heiko discloses a method for decoding an encoded audio bitstream, the method comprising: 
extracting from the encoded audio bitstream (see bitstream output 46 of figure 6, input 46 of figure 14) a first waveform-coded signal (figure 14 lower frequency band RES signal, PS encoding may be frequency-variant, see abstract and at least paragraph [0016], see figure 8A, signal 50) comprising of first spectral coefficients corresponding to frequencies up to a first cross-over frequency (see figure 8A, 
extracting from the encoded audio bitstream a second waveform-coded signal (figure 14 higher frequency band DMX signal) comprising of second spectral coefficients corresponding to a subset of frequencies above the first cross-over frequency (PS encoding may be frequency-variant, see abstract and at least paragraph [0016], see figure 8A, DMX signal, coefficients for frequencies above top of 50) for the first time period (see paragraphs [0117]-[0120]), wherein the second waveform signal (DMX) does not comprise second spectral coefficients (as defined above) corresponding to frequencies up to the first cross-over frequency (the group of second spectral coefficients are coefficients that are only above the first cross over frequency 50, i.e. figure 8A, coefficients in region 51 but not 50, also see figures 14 and 6, DMX signal different from RES signal, therefore contain differing coefficients); 
performing high frequency reconstruction (via 93 of figure 14, see paragraphs [0117]-[0120]) to extend the subset of frequencies above a second cross-over frequency (see figure 8A, frequency for top of signal 51) to generate an extended signal (see figure 8A, signal 53) for the first time period, wherein the second cross-over frequency is above the first cross-over frequency (see figure 8A), and wherein the high frequency reconstruction uses at least a reconstruction parameter (see figure 5, items 33, see paragraph [0113]) transmitted in the encoded audio bitstream; and 
combining (via 93 and 94) the first waveform-coded signal, and the reconstructed signal (to make full range of figure 8A, L/R output of figure 15).



Regarding claim 4, Heiko discloses wherein either (i) the combining, or (ii) the performing of high frequency reconstruction is performed in a frequency domain (see paragraphs [0015] and [0038], done before 95).

Regarding claim 6, Heiko discloses wherein performing high frequency reconstruction comprises performing spectral band replication (SBR) (see figures 6, 8A, and 14, and paragraphs [0117]-[0120]).

Regarding claim 7, Heiko discloses wherein the high frequency reconstruction is performed before the combining (figure 14, 93 performed before combining completed at 94).

Regarding claim 8, Heiko discloses wherein the audio processing system is a hybrid decoder that performs waveform-decoding and parametric decoding (see paragraphs [0117]-[0120] and [0016]).



Claim 11 is rejected in an analogous manner to claim 1.
Claim 12 is rejected in an analogous manner to claim 1 given the embodiments of paragraphs [0176] and [0177].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heiko et al. (US 20120002818 A1).

Regarding claim 9, although Heiko does not expressly disclose using a bit reservoir, the examiner takes official notice that the use of a common bit reservoir in encoding MP3/MPEG frames was well known in the art.  The examiner also takes official notice that MP3/MPEG encoding uses psychoacoustics and psychoacoustic modeling.  The motivation to use such encoding/decoding would have been to allow for .


Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed September 23rd, 2021 have been fully considered but they are not persuasive. 
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above.  
As discussed in the interview of August 21, 2021, the examiner suggests using language similar to the parent case.  The current “comprising” language does not limit the waveform signals from also having other coefficients in other frequency ranges.  Applicant will need to use some sort of closed form language such as “consisting of only coefficients corresponding to frequencies XY” to convey the information they are attempting to claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654  
                                                                                                                                                                                                    
   /VIVIAN C CHIN/   Supervisory Patent Examiner, Art Unit 2654